Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the application filed on 06/21/2021.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Examiner’s Interview summary
On 08/30/2022 Examiner discussed the allowance matter with Mr. Danielson [40,580] to place the application in condition for allowance. On 09/06/2022 Examiner received call from Mr. Danielson that applicants’ needs more time to consider the proposed amendments and would like to request an office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 10-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-18 of U.S. Patent No. 11,042,411. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following observations.

Instant Claim
11,042,411 Claim
1. A resource management system in a data center, comprising: 
one or more data storage resource providers configured to provide access to respective amounts of data storage; and 
a transaction server configured to: receive, from a client, a request for read and/or write access for a data storage resource, the request comprising one or more specifications that include a space specification of the data storage resource; 
provide, to the one or more data storage resource providers, at least a portion of the request; receive, from the one or more data storage resource providers, respective responses to the request, the responses respectively comprising one or more allocation options comprising one or more specifications that include an allowance specification based on the respective amounts of data storage; 


select one of the one or more allocation options for registration; and 




register the selected allocation option with a data manager, wherein at least one of the one or more data storage providers is configured to provide the client with read and/or write access for the data storage resource in accordance with the registered allocation option.
1. A resource management system in a data center, comprising: 
one or more data storage resource providers; and 

a transaction server configured to: receive, from a client, a request for read and/or write access for a data storage resource, the request comprising one or more specifications that include a space specification and a quality specification; 

provide, to the one or more data storage resource providers, at least a portion of the request; receive, from the one or more data storage resource providers, respective responses to the request, the responses respectively comprising one or more allocation options comprising one or more specifications that include an allowance specification and the requested quality specification including at least one of a service level agreement or a quality of service specification; 
select one of the one or more allocation options for registration, wherein the one or more allocation options of each of the responses include a responsive quality specification based on the requested quality specification; and 
register the selected allocation option with a data manager, wherein at least one of the one or more data storage providers is configured to provide the data storage resource in accordance with the registered allocation option.
2. The resource management system of claim 1, wherein the specifications included in the request comprise an initial allowance proposal that specifies an allowance amount, and the allowance specifications included in the one or more allocation options specify an allowance amount that matches the allowance amount of the initial allowance proposal.
2. The resource management system of claim 1, wherein the specifications included in the request comprise an initial allowance proposal that specifies an allowance amount, and the allowance specifications included in the one or more allocation options specify an allowance amount that matches the allowance amount of the initial allowance proposal.
3. The resource management system of claim 2, further comprising the data manger, wherein: registering the selected allocation option with the data manager comprises transmitting a registration request indicating the specifications of the selected allocation option; and the data manager is configured to: receive the registration request from the transaction server; and update an allowance for the client based on the allowance amount specified by the selected allocation option.
3. The resource management system of claim 2, further comprising the data manger, wherein: registering the selected allocation option with the data manager comprises transmitting a registration request indicating the specifications of the selected allocation option; and the data manager is configured to: receive the registration request from the transaction server; and update an allowance for the client based on the allowance amount specified by the selected allocation option.
10. The resource management system of claim 1, wherein the transaction server is further configured to transmit an indication of the selected response to the client.
8. The resource management system of claim 1, wherein the transaction server is further configured to transmit an indication of the selected response to the client.
11. The resource management system of claim 1, wherein the transaction server is further configured to transmit an indication of two or more of the responses to the client, to receive a selection response from the client, and to select the response for registration based on the selection response from the client.
9. The resource management system of claim 1, wherein the transaction server is further configured to transmit an indication of two or more of the responses to the client, to receive a selection response from the client, and to select the response for registration based on the selection response from the client.
12. A data storage resource management system, comprising: a data manager configured to register allocation specifications; and one or more data storage resource providers configured to provide access to respective amounts of data storage, wherein each of the one or more data storage resource providers is configured to: receive, from a client, a request for read and/or write access for a data storage resource managed by the data storage resource provider, the request comprising one or more specifications that include a space specification of the data storage resource; provide, to the client, a response to the request, the response comprising one or more allocation options comprising one or more specifications that include an allowance specification based on the respective amounts of data storage; receive, from the data manager, an indication that at least one of the one or more allocation options has been registered; and provide the client with read and/or write access for the data storage resource in accordance with the registered allocation option.


13. The resource management system of claim 12, wherein the specifications included in the request comprise an initial allowance proposal that specifies an allowance amount, and the allowance specifications included in the one or more allocation options specify an allowance amount that matches the allowance amount of the initial allowance proposal.14. The data storage resource management system of claim 12, wherein the one or more specifications of the request comprise a timing specification that specifies an expiration time or a validity timeframe.15. The data storage resource management system of claim 12, wherein the data manager is configured to receive a selected allocation option from the client, to register the selected allocation option, and to update an account associated with the client based on the selected allocation option.
10. A data storage resource management system, comprising: a data manager configured to register allocation specifications; and one or more data storage resource providers, wherein each of the one or more data storage resource providers is configured to: receive, from a client, a request for read and/or write access for a data storage resource managed by the data storage resource provider, the request comprising one or more specifications that include a space specification and a quality specification; provide, to the client, a response to the request, the response comprising one or more allocation options comprising one or more specifications that include an allowance specification and the requested quality specification including at least one of a service level agreement or a quality of service specification; receive, from the data manager, an indication that at least one of the one or more allocation options has been registered, wherein the one or more allocation options of each of the responses include a responsive quality specification based on the requested quality specification; and provide the data storage resource in accordance with the registered allocation option.11. The resource management system of claim 10, wherein the specifications included in the request comprise an initial allowance proposal that specifies an allowance amount, and the allowance specifications included in the one or more allocation options specify an allowance amount that matches the allowance amount of the initial allowance proposal.12. The data storage resource management system of claim 10, wherein the one or more specifications of the request comprise a timing specification that specifies an expiration time or a validity timeframe.13. The data storage resource management system of claim 10, wherein the data manager is configured to receive a selected allocation option from the client, to register the selected allocation option, and to update an account associated with the client based on the selected allocation option.
16. A method of managing data storage resources, comprising: transmitting, by a client device to one or more data storage resource providers configured to provide access to respective amounts of data storage, a request for read and/or write access for a data storage resource, the request comprising one or more specifications that include a space specification of the data storage resource; receiving, by the client device from the one or more data storage resource providers, a plurality of responses to the request, the responses respectively comprising one or more allocation options comprising one or more specifications that include an allowance specification that includes an allowance amount based on the respective amounts of data storage; selecting, by the client device, one of the one or more allocation options; registering, by the client device, the selected allocation option with a data manager; and providing the client device with read and/or write access to the data storage resource managed by at least one of the data storage resource providers in accordance with the registered allocation option.




17. The method of claim 16, wherein selecting the one of the one or more allocation options comprises selecting, from amongst the plurality of responses, an allocation option having a lowest allowance amount.

18. The method of claim 16, wherein selecting the one of the one or more allocation options comprises: determining a space-to-allowance ratio for each of the allocation options included in at least some of the plurality of responses based on the allowance specification and the space specification; selecting a plurality of allocation options to meet the space specification of the request based on the determined space-to-allowance ratios.

19. The method of claim 16, further comprising logging in to a client account via the data manager, the account associated with an allowance.

20. The method of claim 19, further comprising receiving, by the client device, an indication from the data manager that the allowance has been changed based on the selected allocation option.
14. A method of managing data storage resources, comprising: transmitting, by a client device to one or more data storage resource providers, a request for read and/or write access for a data storage resource, the request comprising one or more specifications that include a space specification and a quality specification; receiving, by the client device from the one or more data storage resource providers, a plurality of responses to the request, the responses respectively comprising one or more allocation options comprising one or more specifications that include a space specification, an allowance specification that includes an allowance amount and the requested quality specification including at least one of a service level agreement or a quality of service specification; selecting, by the client device, one of the one or more allocation options, wherein the one or more allocation options of each of the responses include a responsive quality specification based on the requested quality specification; registering, by the client device, the selected allocation option with a data manager; and performing a read or write operation to a data storage managed by at least one of the data storage resource providers in accordance with the registered allocation option.

15. The method of claim 14, wherein selecting the one of the one or more allocation options comprises selecting, from amongst the plurality of responses, an allocation option having a lowest allowance amount.

16. The method of claim 14, wherein selecting the one of the one or more allocation options comprises: determining a space-to-allowance ratio for each of the allocation options included in at least some of the plurality of responses based on the allowance specification and the space specification; selecting a plurality of allocation options to meet the space specification of the request based on the determined space-to-allowance ratios.

17. The method of claim 14, further comprising logging in to a client account via the data manager, the account associated with an allowance.

18. The method of claim 17, further comprising receiving, by the client device, an indication from the data manager that the allowance has been changed based on the selected allocation option.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 10-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8429097 by Sivasubramanian et al.
Per claim 1:
Sivasubramanian discloses:
1. A resource management system in a data center, comprising: 
one or more data storage resource providers configured to provide access to respective amounts of data storage; and a transaction server configured to: 
receive, from a client, a request for read and/or write access for a data storage resource, the request comprising one or more specifications that include a space specification of the data storage resource (Col. 6, lines 19-35 “receiving service level agreement (SLA) (i.e., space specification) parameter values, as in 220…SLA parameter values that may be specified in a shared computing environment include, but are not limited to, a quantity or percentage of available I/O resources, a quantity or percentage of available CPU resources, a number of connections to the shared resources, an amount or percentage of network bandwidth or throughput, an amount or percentage of available storage memory (further defines i.e., space specification), and an amount or percentage of available execution memory”); 
provide, to the one or more data storage resource providers, at least a portion of the request (Col. 6, lines 54-56 “the computing service executing one or more of the received requests on the shared computing resources 130”); 
receive, from the one or more data storage resource providers, respective responses to the request, the responses respectively comprising one or more allocation options comprising one or more specifications that include an allowance specification based on the respective amounts of data storage (Col. 6, lines 57-65 “after beginning execution of one or more of the requests, an agent of the service may determine if the resource utilization of the shared computing environment is consistent with the received SLA parameter values, as in 250… whether execution of any of the requests has resulted in the request exceeding its allocated share of the CPU capacity of the shared computing resources 130”); 
select one of the one or more allocation options for registration (Col. 11, lines 10-17 “database service may allow users (which may also be referred to as “subscribers')… the service may allow users to lease a virtual database having a specified allocation of memory (e.g., for data storage), CPU resources, and/or I/O resources” [note here the database only allows users who are subscribers, i.e., registered]); and 
register the selected allocation option with a data manager, wherein at least one of the one or more data storage providers is configured to provide the client with read and/or write access for the data storage resource in accordance with the registered allocation option (Col. 13, lines 12-20 “a database service may guarantee that the subscriber (i.e., registered) can utilize a specified allocation of resources… a subscriber may request a particular type or style of available hardware for their namespace, and the use of this hardware may also be guaranteed by the service”).

Per claim 2:
Sivasubramanian discloses:
2. The resource management system of claim 1, wherein the specifications included in the request comprise an initial allowance proposal that specifies an allowance amount (Col. 6, lines 19-33 “receiving service level agreement (SLA) parameter values, as in 220… an amount or percentage of available storage memory”), and the allowance specifications (Col. 6, lines 19-20 “receiving service level agreement (SLA) parameter values, as in 220) included in the one or more allocation options specify an allowance amount that matches the allowance amount of the initial allowance proposal (Col. 6, lines 35-36 “Resource quantities and/or percentages… be specified as minimum allocations, maximum allocations, a guaranteed allocation, or a fixed allocation”).

Per claim 4:
Sivasubramanian discloses:
4. The resource management system of claim 1, wherein the specifications included in the request comprise a quality specification including at least one of a service level agreement or a quality of service specification Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Sivasubramanian teaches Col. 6, lines 19-27 “receiving service level agreement (SLA) parameter values, as in 220… SLA parameter values may be received from the subscribers themselves (e.g., through a web interface), or may be negotiated as part of establishing a Subscriber account. SLA parameter values may be applied globally to all service requests, or may be applied on a per-application basis, a per-Subscriber basis, or on any other suitable subset of the services to be performed by the shared service”).Per claim 5:
Sivasubramanian discloses:
5. The resource management system of claim 4, wherein the specifications included in the one or more allocation options of each of the responses include a quality specification (Col. 6, lines 57-60 “the shared computing resources 130 may return results of the request to the subscriber application 140 through the resource service… once a connection is made between a Subscriber application 140 and a shared computing resource 130, subsequent communication between the two may take place without the intervention of the resource service”) based on the quality specification included in the request (Col. 7, lines 2-10 “a CPU utilization, a CPU utilization trend, a connection request rate, a current number of connections, storage memory usage, a storage memory usage trend, execution memory usage, an execution memory usage trend, a service request return data Volume, a service request return data Volume trend, a network throughput rate, a network throughput trend, or any other performance metric (i.e., quality)… to determine compliance with the received SLA parameter values”).

Per claim 7:
Sivasubramanian discloses:
7. The resource management system of claim 4, wherein at least one of the responses includes a first allocation option and a second allocation option, and the response further includes a failure policy specifying that the second allocation option is to be implemented when the first allocation option fails (Col. 13, lines 2-8 “more database servers 430) and its management services. The database tier may in some embodiments provide for high availability through the use of a primary (i.e., writable) database and readable replicas with automated failover between the two during failures. The data base tier may support backup and recovery operations by providing the ability to perform hot backups”).

Per claim 10:
Sivasubramanian discloses:
10. The resource management system of claim 1, wherein the transaction server is further configured to transmit an indication of the selected response to the client (Col. 5, line 65 to Col. 6, line 5 “a Subscriber application 140 may connect with the service through a web browser executing on a client application server 120 to send a request for computing… services to the resource service in shared computing environment 100. The resource service may assign one or more of shared computing resources 130 to execute the request and may open a connection between the Subscriber application 140 and the shared computing resource 130”).Per claim 11:
Sivasubramanian discloses:
11. The resource management system of claim 1, wherein the transaction server is further configured to transmit an indication of two or more of the responses to the client, to receive a selection response from the client, and to select the response for registration based on the selection response from the client (Col. 6, lines 6-12 “the shared computing resources 130 may return results of the request to the subscriber application 140 through the resource service… once a connection is made between a Subscriber application 140 and a shared computing resource 130, subsequent communication between the two may take place without the intervention of the resource service”).

Claims 12-13 is/are the system claim corresponding to system claims 1-2 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-2 respectively, as noted above.

Claims 16 is/are the method claim corresponding to system claims 1 and rejected under the same rational set forth in connection with the rejection of claims 1 as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN to Sivasubramanian et al. in view of 20040021678 to Ullah et al.
Per claim 14:
The rejection of claim 12 is incorporated and further, Sivasubramanian does not explicitly disclose wherein the one or more specifications of the request comprise a timing specification that specifies an expiration time or a validity timeframe.
However, Ullah discloses in an analogous computer system wherein the one or more specifications of the request comprise a timing specification that specifies an expiration time or a validity timeframe (Paragraph [0060] “a CPU allocation policy… CPU resource allocation policy based on fulfilling a service level objective allocates resources to the workload to meet the time period specified”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the one or more specifications of the request comprise a timing specification that specifies an expiration time or a validity timeframe as taught by Ullah into the method of allocating resources as taught by Sivasubramanian. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the one or more specifications of the request comprise a timing specification that specifies an expiration time or a validity timeframe to provide an efficient technique to have the resources available by having a timeframe so that the resources are free to use for other applications in the computer system.

Per claim 18:
The rejection of claim 16 is incorporated and further, Sivasubramanian does not explicitly disclose determining a space-to-allowance ratio for each of the allocation options included in at least some of the plurality of responses based on the allowance specification and the space specification; selecting a plurality of allocation options to meet the space specification of the request based on the determined space-to-allowance ratios.
However, Ullah discloses in an analogous computer system determining a space-to-allowance ratio for each of the allocation options included in at least some of the plurality of responses based on the allowance specification and the space specification (Paragraph [0051] “FIG. 7F shows another screen 166 used by the GUI (60 in FIG. 1) for the current step 251 of prioritizing (i.e., space-to-allowance ratio) the defined workload ("finance"). The example screen shown in FIG. 7F corresponds to the step of prompting the user to assign a priority level to the identified workload (block 453 in FIG. 5)”); selecting a plurality of allocation options to meet the space specification of the request based on the determined space-to-allowance ratios (Paragraph [0051] “the user is prompted to prioritize the current workload ("finance") by giving it a numerical value from 100 (low priority) to 1 (high priority) using a slider 282… priority value may be used to allocate resources among workloads such that higher priority workloads are allocated CPU resources before lower priority workloads, subject to other specifications governing workload resource allocation”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of determining a space-to-allowance ratio for each of the allocation options included in at least some of the plurality of responses based on the allowance specification and the space specification; selecting a plurality of allocation options to meet the space specification of the request based on the determined space-to-allowance ratios as taught by Ullah into the method of allocating resources as taught by Sivasubramanian. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of determining a space-to-allowance ratio for each of the allocation options included in at least some of the plurality of responses based on the allowance specification and the space specification; selecting a plurality of allocation options to meet the space specification of the request based on the determined space-to-allowance ratios to provide an efficient technique for reserving the space for allocating the resources so that the system is runs efficiently without degrading the performance. 

Per claim 19:
The rejection of claim 16 is incorporated and further, Sivasubramanian does not explicitly disclose logging in to a client account via the data manager, the account associated with an allowance.
However, Ullah discloses in an analogous computer system logging in to a client account via the data manager, the account associated with an allowance (Paragraph [0053] “a metric may be a number of users logged into the system (10 in FIG. 1) or accessing the workload (40-43 in FIG. 1), or a metric may relate to a performance-based goal of a process or transaction performed by the workload”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of logging in to a client account via the data manager, the account associated with an allowance as taught by Ullah into the method of allocating resources as taught by Sivasubramanian. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of logging in to a client account via the data manager, the account associated with an allowance to provide an efficient technique to assist by an expert in the technology for resource allocation so that the client feel secure and safe.

Per claim 20:
The rejection of claim 19 is incorporated and further, Sivasubramanian does not explicitly disclose receiving, by the client device, an indication from the data manager that the allowance has been changed based on the selected allocation option.
However, Ullah discloses in an analogous computer system receiving, by the client device, an indication from the data manager that the allowance has been changed based on the selected allocation option (Paragraph [0055] “FIGS. 8B-D show example screens prompting the user for specifications for a shares-per-metric allocation policy (blocks 464, 466 in FIG. 5)”).  
The feature of providing receiving, by the client device, an indication from the data manager that the allowance has been changed based on the selected allocation option would be obvious for the reasons set forth in the rejection of claim 19.

Allowable Subject Matter
Claims 3, 6, 8, 15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, claim 9 is objected due to its dependency virtue. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 8,225,007 discloses a method for reducing address space in a shared virtualized I/O device includes allocating hardware resources including variable resources and permanent resources, to one or more functions. The method also includes allocating address space for an I/O mapping of the resources in a system memory, and assigning a respective portion of that address space for each function. The method further includes assigning space within each respective portion for variable resources available for allocation to the function to which the respective portion is assigned, and further assigning space within each respective portion for a set of permanent resources that have been allocated to the function to which the respective portion is assigned. The method further includes providing a translation table having a plurality of entries, and storing within each entry of the translation table, a different internal address of a permanent resource that has been allocated to a particular function.
USPN 8,234,650 discloses an approach for allocating resources to an apparatus generally involves a resource allocator receiving a request that specifies one or more characteristics for the apparatus. A resource allocator determines the logical devices to be included in the apparatus so that the apparatus has the specified characteristics. For at least one logical device, the resource allocator determines whether a physical device is available that corresponds to the logical device. If a physical device is available, the resource allocator allocates the physical device to the apparatus. If a physical device is not available, the resource allocator does not allocate the physical device to the apparatus.
USPN 20160344595 discloses a system for managing allocation of resources based on service level agreements between application owners and cloud operators. Under some service level agreements, the cloud operator may have responsibility for managing allocation of resources to the software application and may manage the allocation such that the software application executes within an agreed performance level. Operating a cloud computing platform according to such a service level agreement may alleviate for the application owners the complexities of managing allocation of resources and may provide greater flexibility to cloud operators in managing their cloud computing platforms. 

Gelb, Jack P. "System-managed storage." 

Abadie, Lana, et al. "Storage resource managers: Recent international experience on requirements and multiple co-operating implementations." 

Rashid, Richard, et al. "Machine-independent virtual memory management for paged uniprocessor and multiprocessor architectures." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satish Rampuria/Primary Examiner, Art Unit 2193